          Case 1:20-cv-01275-CKK Document 9 Filed 10/15/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 DAVID CODREA,                                     )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )        Civil Action No. 20-1275 (CKK)
                                                   )
 DEPARTMENT OF JUSTICE,                            )
                                                   )
                Defendant.                         )
                                                   )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s August 11, 2020 Minute Order, the parties, by and through their

respective undersigned counsel, submit this Joint Status Report.

       On May 14, 2020, Plaintiff sued the Department of Justice (the “Department”), alleging

the Department is unlawfully withholding records responsive to his January 28, 2020 Freedom of

Information Act (“FOIA”) request seeking certain documents related to the Second Amendment.

Compl. (ECF No. 1) ¶ 7.

       As previously reported in the parties’ August 10, 2020 Joint Status Report (ECF No. 8),

the parties met and conferred regarding the scope of Plaintiff’s request, Plaintiff agreed to narrow

the scope of his request, and the search for email and electronic records responsive to Plaintiff's

request, as narrowed, were still pending. Defendant has since received the results of this search.

The search identified approximately 4,000 potentially responsive documents and approximately

14,000 potentially responsive items requiring review for responsiveness and deduplication.

“Documents” include individual emails, computer files, and calendar items, while “items”

additionally include attachments to emails. Defendant is conferring with Plaintiff on options to

narrow this corpus of material for review. Notwithstanding this potential narrowing, Defendant
             Case 1:20-cv-01275-CKK Document 9 Filed 10/15/20 Page 2 of 2




proposes, and the parties agree, that Defendant will complete its initial responsiveness review and

deduplication of these results on or before December 15, 2020, at which point, the parties will

confer regarding a production schedule based on the volume of material initially found to be

responsive to Plaintiff's request.

          Accordingly, consistent with the Court's August 11, 2020 Minute Order, the parties will

file another joint status report by November 16, 2020,1 providing the Court with a further update

on the Department’s processing of Plaintiff’s FOIA request.



Respectfully submitted,

    /s/ Stephen D. Stamboulieh                   MICHAEL R. SHERWIN
    Stephen D. Stamboulieh                       Acting United States Attorney
    Stamboulieh Law, PLLC
    P.O. Box 428                                 DANIEL F. VAN HORN, D.C. Bar #924092
    Olive Branch, MS 38654                       Chief, Civil Division
    (601) 852-3440
    stephen@sdslaw.us                           By:     /s/ Michael A. Tilghman II
    DC District Court Bar# MS0009                        MICHAEL A. TILGHMAN II
                                                         D.C. Bar # 988441
    Attorney for Plaintiff                               Assistant United States Attorney
                                                         U.S. Attorney’s Office, Civil Division
                                                         555 Fourth Street, N.W.
                                                         Washington, D.C. 20530
                                                         (202) 252-7117
                                                         Michael.Tilghman@usdoj.gov

                                                 Attorneys for the United States of America
Dated: October 15, 2020




1
 The Court's August 11, 2020 Minute Order required the parties to file a joint status report by
October 15, 2020, and every 30 days thereafter. Given that 30 days after October 15, 2020 falls
on Saturday, November 14, 2020, the parties will file the next joint status report on the next
business day, or November 16, 2020.


                                               -2-
